Citation Nr: 1409564	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as arthritis of the lumbar spine.

2.   Entitlement to service connection for a cervical spine disorder, claimed as arthritis of the cervical spine.

3.  Entitlement to service connection for cyst on the liver, secondary to service-connected hepatitis B. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979 and from November 1981 to March 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO, in part, denied service connection for a spine (back and neck) disorder, and liver cyst, secondary to service-connected hepatitis B.  The Veteran appealed this rating action to the Board. 

In October 2008, the Veteran testified at an informal conference hearing before a Decision Review Officer (DRO) at the above-cited RO.  A copy of the DRO's informal conference report has been associated with the claims files. 

This appeal was most recently before the Board in December 2011.  At that time, the Board, in part, remanded the issues to the RO for additional substantive development.  The requested development has been completed and the appeal has returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  A chronic low back disability, to include degenerative disc disease, was not shown in service or within a year of service discharge in May 1979 or March 1998; and, the preponderance of the evidence fails to establish an etiological link between any diagnosed low back disability and a period of military service. 

2.  A chronic cervical spine disability, to include degenerative disc disease, was not shown in service or within a year of service discharge in May 1979 or March 1998; and, the preponderance of the evidence fails to establish an etiological link between any diagnosed low back disability and a period of military service. 

3.  A cyst on the liver was not shown during a period of military service; and, the evidence of record fails to establish an etiological link between it and a period of military service or the Veteran's service-connected hepatitis B. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service and may not be presumed to have 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A cervical spine disability was not incurred in service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
 
3.  A cyst on the liver was not incurred in service and is not causally related to or aggravated by the service-connected hepatitis B.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified via letters, dated in August 2007 and January 2012, of the criteria for establishing service connection on a direct and secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence. He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in these letters.  These letters accordingly addressed all notice elements.  Nothing more was required. 

Although the Veteran was not provided complete notice until after adjudication of the claims in November 2007, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The Board notes that following the provision of the required notice, the RO readjudicated the claims in an August 2012 Supplemental Statement of the Case based upon all evidence of record before the case was returned to the Board. There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 
VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard, supra. The RO obtained his service treatment and personnel records, as well as identified VA and private treatment and Social Security Administration (SSA) records.   

Additionally, in December 2011, the Board remanded the claims on appeal for examinations with opinions to determine the etiology of the Veteran's low back and cervical spine disabilities and hepatic cyst.  VA examiners examined the Veteran and provided the requested opinions at the close of their respective examinations in February 2012.  Copies of the February 2012 VA examination reports are of record.  The February 2012 VA examiners reviewed the Veteran's claims files, to include, but not limited to, his voluminous service treatment records, considered the Veteran's lay history and rendered appropriate opinions based on the questions presented to them by the Board.  These opinions are adequate for decision-making purposes, as they included a full review of the Veteran's claims files, are supported by sufficient detail, and refer to specific documents and medical history, as well as the Veteran's statements and medical literature (hepatic cyst opinion) and provide a complete rationale for the opinions stated which are supported by the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues being decided herein have been met.  38 C.F.R. § 3.159(c)(4) (2013).

II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable to the claims for service connection for low back and cervical spine disorders. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).
If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Merits Analysis

(i) Low Back and Cervical Spine Disabilities

The Veteran seeks service connection for low back and cervical spine disorders.  He maintains that his current low back and cervical spine disabilities are related to the his in-service treatment for low back and neck pain.  He maintains that he has continued to have low back and neck pain since service discharge in 1998. 

The Veteran currently has degenerative disc disease of the lumbar and cervical spines.  (See February 2012 VA examination report).  Thus, Shedden/Caluza element number one (1), evidence of a current disability, has been met.  

With regards to Shedden/Caluza element (2), evidence of an in-service disease or injury, the Veteran's voluminous service treatment records reflect that he was seen on numerous occasions for low back pain.  He was diagnosed as having low back strain, muscle strain in July 1977 and October 1983 and May 1990.  On a physical evaluation of the lumbar spine in June 1984, the Veteran had mild tenderness at L4-5.  X-rays of the lumbar spine was entirely normal.  The examining clinician entered a diagnosis of musculoskeletal low back pain.  The Veteran also had low back pain that was associated with urinary tract infections and prostatitis in May and October 1984.  In June 1988, the Veteran complained of low back pain with sinus infection.  He was diagnosed, in part, as having mechanical low back pain.  , In November 1988 and May 1991, the Veteran had low back pain that was related to prostatitis.  Diagnoses prostatitis and possible prostatitis were entered, respectively.  In June 1994, the Veteran complained of chronic joint pain.  While the specific joints were not reported, the Veteran complained of foot blisters and foot-related problems.  In July 1994, the Veteran complained of a stiff neck and neck pain.  A physical evaluation of his spine (back and neck) was normal.  Reports, dated in March and April 1995, reflects that the Veteran was diagnosed as having migraine headaches.  There was a notation of right-sided neck pain and tenderness that occurred with the headaches.  

An October 1997 retirement examination report reflects that the Veteran's spine and head and neck were evaluated as "normal."  The Veteran listed numerous disabilities that he had received treatment for during service, such as painful feet, knees and hands.  He did not report having had a painful low back or neck.  On a November 1997 Report of Medical History, the Veteran indicated that he had had joint pain.  There's no indication, however, that this reference included his low back or neck.   He denied having had recurrent back pain, or any other bone or joint deformity.  As there is evidence of in-service complaints and treatment referable to the low back and neck, the Board finds that Shedden/Caluza element number two (2), evidence of an in-service disease or injury, has been met.  

Regarding evidence of a nexus between the Veteran's current low back and cervical spine disabilities and his in-service treatment for low back and neck pain (Shedden/Caluza element (3)), the Board finds that the preponderance of the evidence of record is against this element of the claims and they will be denied.  There is one (1) VA opinion that is against the claims.  After reviewing the claims file, conducting a physical examination, and taking into consideration the Veteran's lay history, a February 2012 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's low back and cervical spine disabilities had their onset during military service.  

With respect to the Veteran's low back, the February 2012 VA examiner reasoned that the Veteran had self-limited acute episodes of lower back pain predominantly during the early period of his military service, that there were no documented episodes of lower back pain in the later years of service and that he did not complain of any low back problems at service separation in October 1997.  The VA examiner indicated that the Veteran initially developed arthritis of the lumbar spine in 2006 (as indicated on x-rays of the lumbar spine performed during that calendar year), which is seven (7) years after he was discharged from active military service in 1998.  Overall, the VA examiner found the Veteran's low back disability to have been typical of people in their 50s (the Veteran was 58-years-old at the time of the February 2012 VA examination) and not isolated to military people.  The February 2012 VA examiner further related that the Veteran's lumbar spine arthritis could have easily developed after he left the service, but that it was not present on x-rays of the lumbar spine, performed in the 1980s during military service.  In addition, the VA examiner further noted that although the Veteran had complained of low back pain during an April 1999 Persian Gulf War examination, this was inconsistent with in-service findings showing that the Veteran did not have any complaints of back pain that were unrelated to his prostatitis.  Thus, it was the February 2012 VA examiner's opinion that the Veteran's current back pain is less likely as not to have been incurred in or caused by any in-service injury, event, or illness.  

Regarding the Veteran's cervical spine, the February 2012 VA examiner opined that the Veteran's complaints of neck pain was part of his service-connected tension headaches.  However, the neck pain related to his cervical spine arthritis that he presented with at the current (then) examination was completely separate from the pain associated with the service-connected tension headaches.  The February 2012 VA examiner reasoned that the pain associated with the Veteran's cervical spine arthritis was typical of individuals of his age (the Veteran was 58-years-old at the time of the February 2012 examination) and was not isolated to those enlisted in the military.  The VA examiner stated that there was nothing in the Veteran's service treatment records to show that any unique occurrence transpired to cause the arthritic changes.  Thus, it was the February 2012 VA examiner's opinion that it was less likely than not that the Veteran's neck pain [associated with his cervical spine arthritis] was incurred in service.  Id. 

The Board finds the February 201 VA physician's opinion to be of high probative value in evaluating the Veteran's claims for service connection for low back and cervical spine disorders.  The February 2012 VA physician's  opinion is also clearly based upon a comprehensive and factually accurate review of the record evidence from all sources and is therefore highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  This opinion is against the claims and is uncontroverted.  For these reasons the Board finds the VA opinion to be the most probative opinion of record with regards to the question of medical nexus of the Veteran's low back and cervical spine disabilities to his periods of military service. 

In addition, as there is no evidence of any arthritis of the low back and cervical spine manifested to a compensable degree within a year of the Veteran's discharge from active military service in either May 1979 or March 1998, service connection is also not warranted for either disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as arthritis, and service.  Walker, supra.  The Veteran is competent to report symptoms, such as low back pain because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).   However, as to the Veteran's statements that he has had low back and neck pain since service discharge in 1998, the Board finds him not to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Board again notes that the Veteran's October 1997 service discharge examination report reflects that his spine and head neck were evaluated as "normal" at discharge, and that, while he endorsed joint pain, he denied having had recurrent low back pain.  The Veteran's recent statements reporting a long history of symptoms of the claimed disability are also contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his neck or low back.  See AZ v. Shinseki, No.2012-7046, 2013 WL XXXXXXX, at *Y (Fed. Cir. Sept. 30, 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In particular, when he filed a claim for VA benefits in March 1999, the Veteran identified approximately 14 different health problems but made no mention to his neck or back, even highlighted other joint problems.  Based upon the language and context of the claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  Therefore, his failure to report any complaints of neck and low back problems at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

It is true that the Veteran referenced back pain when he was examined in April 1999. However, he made such complaints with respect to his claim of having generalized joint pain.  His spine was also evaluated as normal.  (See April 1999 Persian Gulf examination report).  The April 1999 VA examiner diagnosed the Veteran, in part, with arthralgias of multiple joints.  There was, however, no indication that this diagnosis encompassed the Veteran's lumbar and cervical spine.  

Indeed, nearly seven years passed before the Veteran filed a claim for service connection for a neck and/or low back disorder.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for at least seven years after service.  This long period without problems weighs against the claim.

Consideration is also given to the Veteran's assertion that his current low back and cervical spine disabilities are related to his periods of active military service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, low back disability,  falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Low back and cervical spine disabilities are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the lumbar and cervical spine and other specific tests (e.g., x-rays) are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  There is no indication that the Veteran is competent to etiologically link any in-service symptoms of low back and neck pain to his diagnosed low back and cervical spine disabilities, which were not diagnosed until 2000 (cervical spine) and 2006 (lumbar spine), or to link his current low back and cervical spine disabilities to a period of military service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of disorders of the spine.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claims for service connection for a low back and cervical spine disabilities must be denied.  In arriving at the decision to deny the claims the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



(ii) Cyst on the liver

The Veteran seeks service connection for a cyst on the liver that he claims is secondary to his service-connected hepatitis B. 

When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Board will separately discuss the Veteran's secondary and direct service connection theories in it is analysis below. 

Secondary Service Connection 

The Veteran currently has a hepatic cyst.  (See February 201 VA examination report, reflecting that the Veteran had initially been diagnosed with a hepatic cyst in the calendar year 2007).  He is also service connected for hepatitis B.  Thus, the crux of the Veteran's claim hinges on whether his currently diagnosed hepatic cyst has been caused or aggravated by his service-connected hepatitis B.  There are two (2) VA opinions and they are against the claims. 

The Veteran was provided an examination in November 2007 to address the nature and etiology of his diagnosed cyst(s) on the liver.  The examiner essentially determined that there was "no relationship between the incidental finding of hepatic cysts and the Veteran's chronic hepatitis B infection."  The Board finds the November 2007 VA examiner's opinion to be of limited probative value because no rationale was provided with this negative opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  

In February 2012, a VA examiner reexamined the Veteran to determine the etiology of his hepatic cyst.  After a review of the medical record and physical evaluation of the Veteran, the VA examiner opined that the Veteran's hepatic cyst had not been caused or aggravated (permanently worsened) by the service-connected hepatitis B because medical science did not support such a finding.  Reference was made to liver tests that showed "only small amounts of viral DNA", which made it unlikely that the hepatitis infection would cause any significant symptoms or residuals (such as cysts).  The examiner added that a review of the medical literature did not support a finding that the cyst had been caused or aggravated by the hepatitis.

The Board finds the February 2012 VA examiner's opinion to be of high probative value because it was based on medical literature and research.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  This opinion is against the claim and is uncontroverted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a hepatic cyst as secondary to the service-connected Hepatitis B.

Direct Service Connection 

The Board turns to consideration of possible entitlement to service connection for the hepatic cyst on a direct-incurrence basis, but finds the claim lacking in this respect as well. There is no objective indication of any hepatic cyst during military service.  The Veteran's endocrine system was evaluated as "normal" at his October 1997 service retirement examination.  He listed numerous disabilities for which he had received treatment, such as hepatitis B.  On a November 1997 Report of Medial History, the Veteran indicated that he had had liver trouble - his diagnosed with Hepatitis B.  However, the first recorded diagnosis of any hepatic cyst was not reported until approximately 2007, approximately nine (9) years after service discharge in 1998.  In view of the absence of any hepatic cyst in service or until 2007, and the absence of any evidence that it is related to military service, the Board finds that the preponderance of the evidence is against the claim for service connection for a hepatic cyst on a direct incurrence basis.  The Veteran has not argued.  




Additional Considerations

Consideration to the Veteran's personal assertion that there is a relationship between his hepatic cyst and his service-connected hepatitis B.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, liver disabilities, including cysts of the liver, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hepatic cysts are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that computed tomography scans and other specific findings are needed to properly assess and diagnose the disorder. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

There is no indication that he is competent to link his current diagnosis of a hepatic cyst to a service-connected disability or to his active military service. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating liver disorders. See King v. Shinseki, 700 F.3d 1339, 1345(Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

The Board accords great probative weight to the February 2012 VA physician's opinion since it was based on an accurate factual premise, and offered a clear conclusions with supporting data, and reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  This opinion is against the claim and is uncontroverted.  The preponderance of the evidence is against the claim for service connection for a cyst on the liver, to include as secondary to service-connected hepatitis B.


ORDER

Service connection for a low back disorder is denied. 

Service connection for a cervical spine disorder is denied. 

Service connection for a cyst on the liver, to include as secondary to service-connected hepatitis B is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


